Citation Nr: 0809929	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  05-01 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1963 to June 1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   In a decision of May 2003, the RO granted 
service connection for migraine headaches, and assigned a 
noncompensable disability rating.  The veteran subsequently 
perfected this appeal.  

In a decision of March 2005, the RO increased the initial 
rating to 10 percent, effective from the date of service 
connection.  The issue of entitlement to a higher rating is 
still considered to be on appeal as the veteran has not 
withdrawn it.  A claimant will generally be presumed in such 
cases to be seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

The veteran's migraine headaches have resulted in 
characteristic prostrating attacks occurring an average of 
once a month.  


CONCLUSION OF LAW

The criteria for a 30 percent initial rating for migraine 
headaches are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.124a Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in December 2002 and January 2005 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim for compensation, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters adequately informed the veteran that 
he should submit to VA any additional evidence that he had in 
his possession.  The Board further notes that the veteran was 
provided extensive information regarding the criteria 
contained in Diagnostic Code 8100 in the statement of the 
case which was issued in November 2004.  The veteran was 
subsequently afforded additional opportunity to submit 
evidence, and the claim has since been readjudicated.  
Therefore, there was no prejudice as a result of the timing 
of the notification.  In addition, the Board notes that the 
veteran's claim for a higher initial rating for his headache 
disability arises from his disagreement with the initial 
evaluation following the grant of service connection.  The 
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to decide 
the issue addressed in this decision has been obtained.  The 
veteran was afforded a VA examination.  His service medical 
records and post-service treatment records have been 
obtained.  The Board does not have notice of any additional 
relevant evidence that is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  

Migraine headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A 50 percent rating is warranted where 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  A 30 
percent rating is warranted where there are characteristic 
prostrating attacks occurring an average of once a month over 
the last several months.  A 10 percent rating is warranted 
where there are characteristic prostrating attacks occurring 
an average of once a month over the last several months.  A 
noncompensable rating is warranted if there are less frequent 
attacks. 

The Board notes that the appeal for higher evaluations arises 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board has considered the full history of the veteran's 
headaches.  A service medical record dated in April 1982 
shows that the veteran complained of left earaches and 
numbness in the left arm.  It was noted that he had lost 
hearing in his left ear in Vietnam, and had been having 
severe pain in the ear with radiation into the left shoulder 
and arm, and blurring of vision.  

Following his separation from service, the veteran requested 
disability compensation.  In a decision of April 1985, the RO 
granted service connection for various disabilities including 
hearing loss of the left ear, rated as 10 percent disabling; 
and a scar on the chin, a fracture of the left little toe, 
and bilateral urolithiasis, all rated as noncompensably 
disabling.  In August 1985, the RO granted service connection 
for a left facial nerve injury, and assigned a noncompensable 
rating.  

In November 2002, the veteran requested compensation for 
headaches.  In a decision of May 2003, the RO granted service 
connection for migraine headaches, and assigned a 
noncompensable rating.  The RO also increased the rating for 
the numbness of the left cheek to 10 percent disabling.  In 
March 2005, the RO increased the initial rating for the 
migraine headaches to 10 percent.

The evidence regarding the current severity of the veteran's 
headaches includes a written statement from the veteran dated 
in January 2003 in which he reported that his headache pain 
was precipitated by a drop in barometric pressure, a quick 
change in temperature, high humidity, or flying on a plane.  
He said that the recurrent of the pain required medication 
and was becoming more frequent.  He further stated that he 
would be totally incapacitated if the pain was not medicated 
quickly.  

A VA treatment record dated in October 2002 reflects that the 
veteran had a history of migraine headaches which averaged 
about 15 per year.  Fiorinal reportedly worked.  

The report of a fee basis neurology examination conducted for 
the VA in January 2003 reflects that the veteran reported 
having headaches since his facial injury in 1968.  He said 
that the pain started in the left facial region and extended 
behind the ear.  He described episodes of constant pain that 
lasted four hours in duration.  Facial discomfort and 
headache discomfort occurred at least twice weekly.  The 
veteran had taken Fiorinal therapy with some relief, although 
the medication does cause some drowsiness and sleep.  The 
veteran also described a sharp knifelike pain in the left 
facial region.  Associated headaches reached 9 on a scale of 
10 in intensity.  The veteran said that he was miserable 
during his spells of pain, and had some vomiting with 
episodes which caused dehydration.  He reported that he 
occasionally presented to the emergency room for injections 
due to the severity of the pain.  With the facial and head 
pain, he had photophobia and sonophobia.  It was noted that 
he had taken several medications for headaches and facial 
pain, including Fiorinal, Inderal, Imitrex, and Phenegran.  
The medications for migraines had led to some relief of 
headache pain.  He reported that he took the Phenegran to 
decrease nausea and vomiting related to headaches.  

A VA treatment record dated in October 2003 reflects that the 
veteran reported that he was having headaches averaging twice 
a week, but could stop the headache if he used medication 
soon.  

In a written statement dated in April 2004, the veteran 
reported that he was having approximately three headaches a 
month while taking the prescription Diltiazem.  He furthers 
stated that the medication had side affects that limited his 
activity after he took the medication, and prevented him from 
operating any equipment.  In his substantive appeal statement 
dated in December 2004, the veteran reported having three 
prostrating attacks every two months.  

In a written statement dated in February 2005, the veteran 
reported that prior to using a particular medication, he had 
been having two migraine headaches a week,  However, he said 
that medications reduced this to an average of one a week.  
He further stated that through strict dieting, he had reduced 
the migraines to an average of 3 to 4 every two months.  

After reviewing all of the evidence of record, the Board 
finds that the veteran's migraine headaches have resulted in 
characteristic prostrating attacks occurring an average of at 
least once a month.  Such a frequency is corroborated by the 
accounts contained in his treatment records and the VA 
examination.  Although the treatment records do not 
specifically indicate that his headaches are prostrating in 
nature, the symptoms such as vomiting, photophobia and 
sonophobia suggest that this is the case.  The fact that the 
medications cause drowsiness also suggests that the headaches 
are prostrating.  Accordingly, the Board concludes that the 
criteria for an initial rating of 30 percent for migraine 
headaches are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.124a Diagnostic Code 8100.  

The Board further finds, however, that a rating higher than 
30 percent is not warranted.  Under Diagnostic Code 8100, a 
50 percent rating is only warranted if there are very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The evidence 
reflects, however, that this is not the case, if only because 
the veteran's headaches are partially controlled through 
medication.  In addition, he has not submitted evidence of 
severe economic inadaptability.  The occasional inability to 
operate equipment is adequately compensated for by the 30 
percent rating.  Also, the disorder does not appear to have 
changed significantly during this initial rating period so as 
to warrant a staged rating.  


ORDER

A 30 percent initial disability rating for migraine headaches 
is granted, subject to the law and regulations applicable to 
the payment of monetary benefits.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


